Exhibit 10.1

Concord Associates Limited Partnership

Sullivan Resorts LLC

c/o 115 Stevens Avenue

Valhalla, New York 10595

 

December 30, 2005

 

Empire Resorts, Inc.

c/o Monticello Raceway

Route 17B

Monticello, New York 12701

Re: Merger Agreement and Option Agreement

This is to formalize our agreement with respect to the Agreement and Plan of
Merger and Contribution, dated as of March 3, 2005 (the “Merger Agreement”) and
the Stock Option Agreement, dated as of November 12, 2004, as amended (the
“Option Agreement”). Capitalized terms used in this letter agreement and not
defined herein shall have the same meanings as are set forth in the Option
Agreement.

The parties hereby agree that the Merger Agreement is terminated by mutual
consent of the parties, effective on the date of this letter agreement.
Notwithstanding anything in the Merger Agreement or any related agreement to the
contrary, no party shall have any liability or obligation to any other party in
respect of the Merger Agreement or any related agreement except in connection
with the Option Agreement as set forth herein.

The parties hereby agree that clause (ii) of Section 2(b) of the Option
Agreement shall be amended to read, in its entirety, “December 29, 2006”.
Notwithstanding anything to the contrary in the Option Agreement, the
anti-dilution provisions of Section 3(b) of the Option Agreement shall not be
applicable to the first 5 million shares of Issuer’s common stock issued in 2006
(individually or in the aggregate), but the antidilution provisions in such
Section 3(b) shall be applicable to any other issuances of Issuer’s common
stock, as provided therein. Empire hereby further confirms that (a) the Option
and the Option Agreement remain in full force and effect, (b) they represent
valid and binding obligations of Empire, enforceable in accordance with their
terms, (c) an Exercise Event has occurred, and (d) Grantee shall be entitled to
exercise the Option from and after the date hereof in accordance with the terms
of the Option Agreement. The parties hereby agree that the Option Agreement is
hereby amended to the extent necessary to give effect to the foregoing.

This letter agreement may be executed in counterparts and faxed signatures shall
be deemed valid and binding.

 

 


--------------------------------------------------------------------------------



 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

CONCORD ASSOCIATES LIMITED PARTNERSHIP

By:

Convention Hotels, Inc.,

 

 

as general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis R. Cappelli

 

 

 

Louis R. Cappelli, President

 

 

 

 

 

 

 

 

 

SULLIVAN RESORTS LLC

 

 

By:

Catskill Resort Group, LLC,

 

 

as managing member

 

 

 

 

 

 

 

By:

Cappelli Resorts LLC

 

 

 

as Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Louis R. Cappelli

 

 

 

Louis R. Cappelli,

 

Managing Member

 

 

 

 

 

 

By:

Melville-Catskill, LLC, as Managing Member

 

 

 

 

 

 

By:

Reckson Strategic Venture Partners, LLC

 

 

as Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Rechler

 

 

 

Scott Rechler, Authorized Signatory

 

Acknowledged and Agreed

 

to as of December 30, 2005

 

 

 

Empire Resorts, Inc.

 

 

 

 

 

By:

/s/ David P. Hanlon

 

Name: David P. Hanlon

 

Title: President, CEO

 

 

 

 

 